Citation Nr: 0205208	
Decision Date: 05/24/02    Archive Date: 06/03/02	

DOCKET NO.  97-29 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran, who had active service from June 1968 
to November 1970, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

A BVA decision dated in May 1999 denied entitlement to 
service connection for peripheral neuropathy and remanded the 
claim for entitlement to an increased evaluation for PTSD to 
the RO for additional development.  As such, the issue of 
entitlement to service connection for peripheral neuropathy 
is no longer before the Board.  The RO completed the 
requested development to the extent possible, and the case 
was returned to the Board for appellate review.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran's PTSD is not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000, (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
March 1997 rating decision, the statement of the case and the 
supplemental statement of the case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the reason 
his claim was denied.  In addition, the January 2002 
supplemental statement of the case informed the veteran of 
the VCAA and of the evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A.  In this regard, the veteran's service 
medical records had previously been obtained and associated 
with the claims file, and the veteran was afforded a VA 
examination in connection with his current claim.  In 
addition, records from the Social Security Administration 
have been obtained, and the veteran submitted private medical 
records.  While the RO has attempted to obtain additional 
private medical records on behalf of the veteran those 
efforts were unsuccessful, and after being informed of the 
unsuccessful attempt to obtain the records, the veteran 
indicated in a December 1999 statement that the adjudication 
of his claim should proceed without those records.  Lastly, 
the veteran appeared for a hearing before a Hearing Officer 
at the RO in September 1997 and presented testimony in 
connection with his claim.  The veteran and his 
representative have not made the Board aware of any 
outstanding evidence that should be obtained prior to 
appellate review.  Accordingly, the Board finds that the VA 
has done everything reasonably possible to assist the veteran 
in obtaining the relevant evidence and that no further action 
is necessary to satisfy the requirements of the VCAA.  The 
case is now ready for appellate review.

The veteran essentially contends that the current evaluation 
assigned for his PTSD does not accurately reflect the 
severity of that disability.  He asserts that he is 
100 percent disabled due to his PTSD and that he has been 
under doctor's care for 17 years for treatment of his PTSD.  
He essentially maintains that he is unemployable because of 
his PTSD.  Therefore, a favorable determination has been 
requested.

Historically, a rating decision dated in May 1991 granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent evaluation.  A rating decision dated in 
August 1994 increased the evaluation for the veteran's post-
traumatic stress disorder from 30 percent to 50 percent.  
That evaluation has remained in effect since that time.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when making a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that Diagnostic Code, a 
50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened effect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Lastly, a 100 percent evaluation is for assignment with 
evidence of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The evidence for consideration includes the report of a VA 
examination performed in December 1996 that shows the veteran 
reported that he received private psychiatric treatment once 
a month.  He indicated that he was not prescribed any 
medications.  Subjectively, the veteran described 
experiencing isolation.  His appetite was said to be adequate 
and his weight was stable.  His energy was adequate and his 
sleep was said to be interrupted.  The veteran reported that 
he experienced nightmares a couple of times a week.  He 
denied any auditory or visual hallucinations, but did endorse 
hypervigilance.  There was a history of suicide attempts on 
two occasions but he denied current suicide ideation.  His 
mood was described as angry.  On examination, the veteran was 
described as well kept.  He was angry at times during the 
examination and this was an inappropriate fashion in the 
sense that he was asked to describe any other events, and he 
became notably irritated at that.  He did not display any 
agitation, other than when asked what was stressful for him.  
He displayed no motor distress or affective change 
whatsoever.  He was able to recall 3 of 3 immediately and 3 
of 3 after five minutes.  His speech was loud, but not 
pressured.  His thoughts were goal-directed.  The diagnoses 
following the examination were a history of alcohol 
dependence, currently in remission; post-traumatic stress 
disorder symptoms, not meeting the criteria for PTSD and 
antisocial traits, if not a personality disorder.  The 
examiner commented that the veteran became notably irritated 
without sufficient provoking regarding the request to explain 
his symptomatology.  The veteran related some stressors while 
in the military, but during the discussion he did not display 
any distress.  The examiner indicated that the veteran's 
primary difficulties appeared to be related to alcohol in 
terms of getting along with people and having legal 
difficulties.  The examiner concluded that although the 
veteran does endorse symptoms consistent with PTSD, the 
severity and overall endorsed symptomatology is not 
consistent with a degree of post-traumatic stress disorder 
which would be restrictful on his life, socially or 
occupationally.  

Private medical records were received from Joy McGaffee, M.D.  
An evaluation performed in December 1996 shows the veteran 
related that he had a tendency to lose control.  He stated 
that he had been withdrawn, felt victimized in dealing with 
others and had problems with anger management.  He reported 
that his mood was angry most of the time.  When asked about 
his sleep, the veteran indicated that he was up and down all 
night and was very restless, but indicated that he did not 
feel tired.  He reported that he had physical limitations 
such as pain that prevented him from doing as much.  He had 
no suicidal ideation in recent years and he denied any 
hallucinations or delusions.  On mental status examination 
the veteran was described as neatly groomed with an irritable 
mood and an intense affect.  He was fairly cooperative, but 
had his own agenda and did not really care to have a 
psychiatric evaluation and diagnosis other than to receive 
pain medication or to continue his disability.  He was 
physically restless, his speech was fluent, but loud and 
pressured.  He had a fair amount of paranoia and flight of 
ideas and some racing thoughts.  He was oriented times four 
and his memory was good in all spheres.  Following the 
examination, the clinical impressions were post-traumatic 
stress disorder, alcohol abuse in remission and rule out 
bipolar disorder.  A February 1997 statement from 
Dr. McGaffee indicates that the veteran was totally disabled 
secondary to a combination of post-traumatic stress disorder, 
polysubstance dependence, probable bipolar disorder and a 
host of physical problems.  An April 1997 letter from 
Dr. McGaffee indicates that the veteran suffered from 
depression, chronic pain, explosive outbursts, suicidal ideas 
and substance abuse.  It was indicated that all of these 
symptoms began during or immediately after his tour in 
Vietnam.

Records from the Social Security Administration indicate that 
the veteran was found to be disabled within the meaning of 
the Social Security Act beginning August 1, 1987 and had not 
engaged in substantially gainful activity since that time.  
It was noted that the medical evidence established that the 
veteran had impairments consisting of traumatic and 
degenerative arthritis and disc disease of the lumbosacral 
spine, post-traumatic stress disorder and intermittent 
explosive disorders which were considered severe under the 
Social Security Act.  

The veteran presented testimony at a hearing before a hearing 
officer at the RO in September 1997.  The veteran began his 
testimony by reporting that he was receiving private 
treatment for his PTSD and that he was unemployed.  The 
veteran indicated that he had not worked since 1986.  The 
veteran testified as to the symptomatology he experienced due 
to his PTSD and the treatment and medications associated with 
his PTSD.  The veteran also stated that he was receiving 
Social Security disability benefits because of his PTSD.  The 
veteran indicated his belief that his disability had 
increased in severity.  

A VA examination performed in December 1999 shows the 
examiner reviewed the veteran's medical records and indicated 
that the one common theme which was consistent throughout the 
veteran's medical records was that most treating or 
evaluating therapists agreed the veteran had significant 
personality pathology.  Subjectively the veteran indicated 
that he preferred to stay at home.  He complained of constant 
pain and indicated that he could not stand for any length of 
time and used a cane to ambulate.  He stated that sometimes 
he felt anxious and depressed and indicated that his sleep 
was impaired by chronic pain and cramping.  

On examination, the veteran had a somewhat animated and 
outgoing personality.  He was not socially withdrawn and did 
not appear to be awkward in a social situation.  His affect 
was animated and friendly with no evidence of tearfulness or 
any kind of emotional discontrol.  He displayed no 
psychomotor agitation, irritability or nervousness during the 
interview.  He was not jittery or hyperalert.  He was not 
distracted and was able to answer questions posed to him.  
The veteran denied any psychosis or paranoia overtly, 
although he tended to be somewhat guarded and pessimistic.  
He reported that he was fully functional with all activities 
around the house, although it was difficult at times because 
of his physical problems.  He denied any current suicidal or 
homicidal thoughts or plans.  There was no deficit in his 
capacity to attend to personal hygiene and other basic 
activities of daily living.  The veteran was oriented in all 
phases and he showed no signs of significant memory loss or 
impairment.  There was no significant change in his overall 
mental status examination and cognitive examination from the 
prior evaluation performed.  The veteran tended to speak in a 
normal tone of voice with a regular rate and flow of speech 
without any irrelevant, illogical or obscure speech patterns.  
The veteran reported that his appetite was okay and he noted 
some feelings of depression and anxiety.  There was a history 
of impaired impulse control.  The veteran reported that his 
sleep was impaired by chronic pain.  

The diagnoses following the examination were alcohol abuse 
and dependence, episodic use; cannabis and polysubstance 
abuse, in reported remission; post-traumatic stress disorder, 
by history; and antisocial personality disorder with 
borderline and narcissistic features.  The examiner commented 
following the examination that the veteran was rated 
50 percent for PTSD and had not been in any therapy or 
counseling for more than two years.  The examiner indicated 
that the veteran appeared to be functioning reasonably well 
without need for psychiatric intervention or medication.  
Without psychiatric medication and therapy the veteran 
appeared to be attending to activities of daily living and 
was functioning reasonably well in his household environment.  
The examiner assigned a current GAF score of 65.  

Based on this evidence, the Board finds that the veteran's 
PTSD is appropriately evaluated as 50 percent disabling.  In 
this regard, the medical evidence does not demonstrate that 
the veteran's disability more nearly approximates the 
criteria for the next higher 70 percent evaluation.  For 
example, the medical evidence does not disclose the presence 
of suicidal ideation; obsessional rituals which interfere 
with routine activities; speech which is intermittently 
illogical, obscure or irrelevant; panic attacks; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  While the veteran reported that he experienced some 
depression, this depression is not shown to affect the 
veteran's ability to function independently, appropriately 
and effectively.  While the veteran clearly has, by his own 
account, impaired impulse control, examiners have indicated 
that this is a function or manifestation of the veteran's 
personality disorder, not his PTSD.  In fact, the veteran's 
PTSD has recently been diagnosed by history only.  

In fact, in reviewing the evidence of record, it appears that 
the veteran does not meet many of the criteria contemplated 
for the currently assigned 50 percent evaluation.  For 
example, examination and treatment records have not disclosed 
the presence of a flattened effect; circumstantial, 
circumlocutory or stereo-typed speech; panic attacks; 
difficulty understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; and impaired 
abstract thinking.  Nonetheless, the question before the 
Board is not whether the veteran satisfies the criteria for a 
50 percent evaluation, but rather whether he more nearly 
approximates the criteria for a 70 percent evaluation.  

While the veteran's disability no doubt impairs his 
employment abilities, it is clear from statements from the 
veteran's private physician, the VA examinations and the 
records from the Social Security Administration, that the 
veteran is indeed unemployable, but not as a result of only 
his PTSD.  In an April 1997 statement, the veteran's private 
physician indicated that the veteran was totally disabled due 
to a combination of psychiatric disorders as well as a host 
of physical problems.  Similarly, records from the Social 
Security Administration indicate that the veteran is totally 
disabled due to a combination of psychiatric and medical 
problems including traumatic and degenerative arthritis and 
disc disease of the lumbosacral spine.  Lastly, the Board 
would observe that the most recent VA examination performed 
in December 1999 assigned the veteran a GAF score of 65, 
which is between a 60 for moderate symptoms and a 70 for some 
mild symptoms.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition of the American Psychiatric Association in the 
rating schedule).  Accordingly, the Board concludes that the 
schedular criteria for the next higher 70 percent evaluation 
have not been met.  

In reaching this decision the potential application of 
various provisions of Title 38, Code of Federal Regulations 
(2001) have been considered whether or not they were raised 
by the veteran, as required by the holding of the United 
States Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In particular, the 
Board considered the provisions of 38 C.F.R. § 3.321(b)(1).  
In this case, however, there has been no assertion or showing 
that the veteran's psychiatric disability has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Lastly, the Board is cognizant of the "benefit of the doubt" 
rule.  However, the Board finds that the weight of the 
evidence is against the veteran's claim for an increased 
evaluation, and as such, this case does not present an 
approximate balance of positive and negative evidence for 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

